Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF NEW YORK

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Tuxedo Junction, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1725 Military Road
                                  Niagara Falls, NY 14304
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Niagara                                                         Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




                      Case 1-21-10445-CLB, Doc 1, Filed 04/28/21, Entered 04/28/21 20:43:44,
Official Form 201                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                      page 1
                                       Description: Main Document , Page 1 of 48
Debtor    Tuxedo Junction, Inc.                                                                        Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 4481

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must
     check the second sub-box.                                   The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number




                     Case 1-21-10445-CLB, Doc 1, Filed 04/28/21, Entered 04/28/21 20:43:44,
Official Form 201                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                            page 2
                                      Description: Main Document , Page 2 of 48
Debtor    Tuxedo Junction, Inc.                                                                           Case number (if known)
          Name

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                          Debtor                                                                    Relationship
                                                     District                                 When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                                Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                                A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or                 No
    have possession of any
    real property or personal                       Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                           Yes.
    property that needs
    immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                       It needs to be physically secured or protected from the weather.
                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                       Other
                                                    Where is the property?
                                                                                     Number, Street, City, State & ZIP Code
                                                    Is the property insured?
                                                       No
                                                       Yes.     Insurance agency
                                                                Contact name
                                                                Phone



          Statistical and administrative information

13. Debtor's estimation of             .         Check one:
    available funds
                                                    Funds will be available for distribution to unsecured creditors.
                                                    After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                    1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                               5001-10,000                                 50,001-100,000
                                           50-99
                                           100-199                                          10,001-25,000                               More than100,000
                                           200-999

15. Estimated Assets                       $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                           $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                           $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                           $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities                  $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                      Case 1-21-10445-CLB, Doc 1, Filed 04/28/21, Entered 04/28/21 20:43:44,
Official Form 201                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                     page 3
                                       Description: Main Document , Page 3 of 48
Debtor   Tuxedo Junction, Inc.                                        Case number (if known)
         Name

                                 $50,001 - $100,000       $10,000,001 - $50 million            $1,000,000,001 - $10 billion
                                 $100,001 - $500,000      $50,000,001 - $100 million           $10,000,000,001 - $50 billion
                                 $500,001 - $1 million    $100,000,001 - $500 million          More than $50 billion




                    Case 1-21-10445-CLB, Doc 1, Filed 04/28/21, Entered 04/28/21 20:43:44,
Official Form 201                Voluntary Petition for Non-Individuals Filing for Bankruptcy                           page 4
                                     Description: Main Document , Page 4 of 48
Debtor    Tuxedo Junction, Inc.                                                                    Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      April 28, 2021
                                                  MM / DD / YYYY


                             X   /s/ Randy Krueger                                                        Randy Krueger
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ FREDERICK J. GAWRONSKI                                                Date April 28, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 FREDERICK J. GAWRONSKI 2767549
                                 Printed name

                                 COLLIGAN LAW, LLP
                                 Firm name

                                 12 FOUNTAIN PLAZA
                                 SUITE 600
                                 BUFFALO, NY 14202-3613
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     716-885-1150                  Email address      fgawronski@colliganlaw.com

                                 2767549 NY
                                 Bar number and State




                    Case 1-21-10445-CLB, Doc 1, Filed 04/28/21, Entered 04/28/21 20:43:44,
Official Form 201                Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                              page 5
                                     Description: Main Document , Page 5 of 48
 Fill in this information to identify the case:

 Debtor name         Tuxedo Junction, Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          April 28, 2021                          X /s/ Randy Krueger
                                                                       Signature of individual signing on behalf of debtor

                                                                       Randy Krueger
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy




                    Case 1-21-10445-CLB, Doc 1, Filed 04/28/21, Entered 04/28/21 20:43:44,
                                    Description: Main Document , Page 6 of 48
 Fill in this information to identify the case:
 Debtor name Tuxedo Junction, Inc.
 United States Bankruptcy Court for the: WESTERN DISTRICT OF NEW                                                                                      Check if this is an
                                                YORK
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 American Express                                                Corporate Credit                                                                                         $40,150.00
 PO Box 1270                                                     Card
 Newark, NJ
 07101-1270
 Cafaro                                                          Back Rent-                                                                                               $27,147.00
 5577                                                            Millcreek Mall,
 Youngstown-Warren                                               Erie PA
 Road
 Niles, OH 44446
 CBRE (QIC)                                                      Back Rent - The                                                                                          $24,000.00
 950 Main Street                                                 Mall at Robinson,
 Suite 200                                                       Robinson
 Cleveland, OH 44113                                             Township, PA
 Charles Chiampou                                                Shareholder Loan                                                                                       $504,000.00
 45 Bryant Woods
 North
 Buffalo, NY 14228
 Chiampou Travis                                                 Accounting                                                                                               $46,925.00
 Besaw & Kershner,                                               Services
 LLP
 45 North Bryant
 Woods North
 Buffalo, NY 14228
 D. Terranova/J.                                                 Bank on Buffalo -                                  $675,000.00               $570,449.00               $104,551.00
 Krueger                                                         Small business
 158 Londonberry                                                 Checking - PPP
 Lane                                                            Loan
 Getzville, NY 14068
 Este Tux, Inc. dba                                              Unpaid Invoices                                                                                          $45,000.00
 Sarno & Son
 401 South
 Washington Avenue
 Scranton, PA 18505
 Everest Business                                                Sale of future                                                                                           $58,000.00
 Funding                                                         receivables
 5 West 37th Street
 Suite 1100
 New York, NY 10018

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                         Case 1-21-10445-CLB, Doc 1, Filed 04/28/21, Entered 04/28/21 20:43:44,
                                         Description: Main Document , Page 7 of 48
 Debtor    Tuxedo Junction, Inc.                                                                              Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Fabian Couture                                                  Product Delivered                                                                                        $59,695.00
 GRP, Inc.
 205 Chubb Avenue
 Bldg C
 Lyndhurst, NJ 07071
 Green Capital                                                   Sale of Future                                                                                         $120,000.00
 Funding, LLC                                                    Receivable
 116 Nassau Street
 Suite 804
 New York, NY 10038
 Jemel Properties                                                Unpaid Rent -                                                                                          $128,104.00
 Zamia Services, Inc.                                            Boulevard Mall
 500 Galleria Drive
 #287
 Johnstown, PA
 15904
 Joesph Terranova                                                Shareholder Loan                                                                                       $504,000.00
 158 Londonberry
 Lane
 Getzville, NY 14068
 Knight Capital                                                  Sale of Future                                                                                         $143,375.00
 Funding III, LLC                                                Receivables
 9 E. Loockerman
 Street
 Ste 202-543
 Dover, DE 19901
 NYS Dept of                                                     Sales Tax                                                                                                $56,000.00
 Taxation and
 Finance
 Bankruptcy Section
 PO Box 5300
 Albany, NY
 12205-0300
 OnDeck                                                          Loan against                                                                                           $166,286.00
 1400 Broadway                                                   Accounts
 24th Floor                                                      Receivables
 New York, NY 10018
 Randy Krueger                                                   Shareholder Loan                                                                                       $504,000.00
 1923 West River
 Park
 Grand Island, NY
 14072
 Robinson Mall                                                   Back Rent                                                                                                $23,950.00
 Assoc,LLC
 PO Box 72053
 Cleveland, OH
 44192-0053
 SRS Capital Funds,                                              Sale of Future                                                                                           $40,000.00
 Inc.                                                            Receivables
 70 Sunrise Highway
 Suite 500
 Valley Stream, NY
 11581

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                         Case 1-21-10445-CLB, Doc 1, Filed 04/28/21, Entered 04/28/21 20:43:44,
                                         Description: Main Document , Page 8 of 48
 Debtor    Tuxedo Junction, Inc.                                                                              Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 The Marketplace                                                 Back Rent                                                                                                $40,738.00
 PO Box 8000
 Dept 990
 Buffalo, NY 14267
 US SBA                                                          EIDL Loan                                                                                              $150,000.00
 SBA Disaster Loan
 Service Ctr
 2 North 20th Street
 Suite 320
 Birmingham, AL
 35203




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                         Case 1-21-10445-CLB, Doc 1, Filed 04/28/21, Entered 04/28/21 20:43:44,
                                         Description: Main Document , Page 9 of 48
 Fill in this information to identify the case:

 Debtor name            Tuxedo Junction, Inc.

 United States Bankruptcy Court for the:                       WESTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           570,449.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           570,449.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           675,000.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $            56,000.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        2,897,298.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           3,628,298.00




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                       Case 1-21-10445-CLB, Doc 1, Filed 04/28/21, Entered 04/28/21 20:43:44,
                                      Description: Main Document , Page 10 of 48
 Fill in this information to identify the case:

 Debtor name         Tuxedo Junction, Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                   12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                Current value of
                                                                                                                                    debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                          Last 4 digits of account
                                                                                                         number
                                                                            Small business
           3.1.    Bank on Buffalo                                          Checking - PPP Loan                                                $381,000.00



                                                                            Small Business
           3.2.    Citizens Bank                                            Checking                     7377                                       $345.00




           3.3.    Citizens Bank                                            business Checking            4039                                    $39,104.00



                   PNC - Routing to Citizens Operating
           3.4.    Account                                                  Routing                      8752                                             $0.00



                   M&T - Routing to Citizens Operating
           3.5.    Account                                                  checking                     0705                                             $0.00



                   Citizens - Routing to Citizens Operating
           3.6.    Account                                                  Checking                     7377                                             $0.00



                   Chase - Routing to Citizens Operating
           3.7.    Account                                                  Checking                     8661                                             $0.00

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                            page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                    Case 1-21-10445-CLB, Doc 1, Filed 04/28/21, Entered 04/28/21 20:43:44,
                                   Description: Main Document , Page 11 of 48
 Debtor         Tuxedo Junction, Inc.                                                          Case number (If known)
                Name




 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                 $420,449.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:        Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                            150,000.00   -                                0.00 = ....      $150,000.00
                                              face amount                        doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                 $150,000.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                         page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                    Case 1-21-10445-CLB, Doc 1, Filed 04/28/21, Entered 04/28/21 20:43:44,
                                   Description: Main Document , Page 12 of 48
 Debtor         Tuxedo Junction, Inc.                                                        Case number (If known)
                Name


        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                      Current value of
                                                                                                                      debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities
            The United States Life InsuranceCompany
            3 Term Life Policies on Shareholders/Officers
            No Cash Value                                                                                                         Unknown



 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

 78.        Total of Part 11.                                                                                                        $0.00
            Add lines 71 through 77. Copy the total to line 90.

 79.        Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                         page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                    Case 1-21-10445-CLB, Doc 1, Filed 04/28/21, Entered 04/28/21 20:43:44,
                                   Description: Main Document , Page 13 of 48
 Debtor          Tuxedo Junction, Inc.                                                                               Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                          $420,449.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $150,000.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $570,449.00           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $570,449.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                     Case 1-21-10445-CLB, Doc 1, Filed 04/28/21, Entered 04/28/21 20:43:44,
                                    Description: Main Document , Page 14 of 48
 Fill in this information to identify the case:

 Debtor name          Tuxedo Junction, Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
          No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
          Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1    D. Terranova/J. Krueger                       Describe debtor's property that is subject to a lien                 $675,000.00               $570,449.00
        Creditor's Name                               Bank on Buffalo - Small business Checking -
                                                      PPP Loan
        158 Londonberry Lane
        Getzville, NY 14068
        Creditor's mailing address                    Describe the lien
                                                      Non-Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        September 21, 2016                               Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.          $675,000.00

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                 page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                     Case 1-21-10445-CLB, Doc 1, Filed 04/28/21, Entered 04/28/21 20:43:44,
                                    Description: Main Document , Page 15 of 48
 Fill in this information to identify the case:

 Debtor name         Tuxedo Junction, Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                            Check if this is an
                                                                                                                                                            amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                           12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                              Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                  $56,000.00         $56,000.00
           NYS Dept of Taxation and Finance                          Check all that apply.
           Bankruptcy Section                                           Contingent
           PO Box 5300                                                  Unliquidated
           Albany, NY 12205-0300                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           Various                                                   Sales Tax
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $3,500.00
           4545 Transit LLC                                                            Contingent
           4545 Transit Road                                                           Unliquidated
           Buffalo, NY 14221                                                           Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Unpaid Rent - Store closed - COVID
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?           No   Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                      $152.00
           AAA-ABC Fire Extinguishers                                                  Contingent
           36 Kelly Avenue                                                             Unliquidated
           Endicott, NY 13760                                                          Disputed
           Date(s) debt was incurred 2019
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?           No   Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                              page 1 of 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                   29211                                           Best Case Bankruptcy
                    Case 1-21-10445-CLB, Doc 1, Filed 04/28/21, Entered 04/28/21 20:43:44,
                                   Description: Main Document , Page 16 of 48
 Debtor       Tuxedo Junction, Inc.                                                                   Case number (if known)
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $70.00
          ABC Fire Extinguishers, Inc.                                          Contingent
          4641 Peoples Road                                                     Unliquidated
          Pittsburgh, PA 15237                                                  Disputed
          Date(s) debt was incurred 2021
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,500.00
          Advance Packaging, Inc                                                Contingent
          1365 38th Street                                                      Unliquidated
          Brooklyn, NY 11218-3750                                               Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $40,150.00
          American Express                                                      Contingent
          PO Box 1270                                                           Unliquidated
          Newark, NJ 07101-1270                                                 Disputed
          Date(s) debt was incurred Various
                                                                             Basis for the claim:    Corporate Credit Card
          Last 4 digits of account number 2000
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,957.00
          Amherst Portfolio Equities, LLC                                       Contingent
          15th Floor                                                            Unliquidated
          55th Avenue                                                           Disputed
          New York, NY 10003
                                                                             Basis for the claim:    Services
          Date(s) debt was incurred 2019-2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,000.00
          Arthur R. Johnson Co., Inc.                                           Contingent
          P.O. Box 320205                                                       Unliquidated
          33 34th Street                                                        Disputed
          Brooklyn, NY 11232
                                                                             Basis for the claim:    Lawsuit for goods and services
          Date(s) debt was incurred Various
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $560.00
          ASCAP                                                                 Contingent
          21678 Network Place                                                   Unliquidated
          Chicago, IL 60673-1216                                                Disputed
          Date(s) debt was incurred 2020-2021
                                                                             Basis for the claim:    Music
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,527.00
          Buffalo Convention Center                                             Contingent
          1 Convention Center Plaza                                             Unliquidated
          Buffalo, NY 14202                                                     Disputed
          Date(s) debt was incurred January 2020
                                                                             Basis for the claim:    Fee
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 2 of 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                     Case 1-21-10445-CLB, Doc 1, Filed 04/28/21, Entered 04/28/21 20:43:44,
                                    Description: Main Document , Page 17 of 48
 Debtor       Tuxedo Junction, Inc.                                                                   Case number (if known)
              Name

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $27,147.00
          Cafaro                                                                Contingent
          5577 Youngstown-Warren Road                                           Unliquidated
          Niles, OH 44446                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Back Rent- Millcreek Mall, Erie PA
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $24,000.00
          CBRE (QIC)                                                            Contingent
          950 Main Street                                                       Unliquidated
          Suite 200                                                             Disputed
          Cleveland, OH 44113
                                                                                          Back Rent - The Mall at Robinson,
                                                                             Basis for the claim:
          Date(s) debt was incurred
                                                                             Robinson Township, PA
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $504,000.00
          Charles Chiampou                                                      Contingent
          45 Bryant Woods North                                                 Unliquidated
          Buffalo, NY 14228                                                     Disputed
          Date(s) debt was incurred Various
                                                                             Basis for the claim:    Shareholder Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $46,925.00
          Chiampou Travis Besaw & Kershner, LLP                                 Contingent
          45 North Bryant Woods North                                           Unliquidated
          Buffalo, NY 14228                                                     Disputed
          Date(s) debt was incurred Various
                                                                             Basis for the claim:    Accounting Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,616.00
          Entercom Buffalo                                                      Contingent
          500 Corporate PKWY                                                    Unliquidated
          Suite 200                                                             Disputed
          Buffalo, NY 14226
                                                                             Basis for the claim:    SERvices
          Date(s) debt was incurred      1/2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $45,000.00
          Este Tux, Inc. dba Sarno & Son                                        Contingent
          401 South Washington Avenue                                           Unliquidated
          Scranton, PA 18505                                                    Disputed
          Date(s) debt was incurred Various
                                                                             Basis for the claim:    Unpaid Invoices
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $58,000.00
          Everest Business Funding                                              Contingent
          5 West 37th Street                                                    Unliquidated
          Suite 1100                                                            Disputed
          New York, NY 10018
                                                                             Basis for the claim:    Sale of future receivables
          Date(s) debt was incurred January 16, 2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                     Case 1-21-10445-CLB, Doc 1, Filed 04/28/21, Entered 04/28/21 20:43:44,
                                    Description: Main Document , Page 18 of 48
 Debtor       Tuxedo Junction, Inc.                                                                   Case number (if known)
              Name

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,000.00
          Exarca, LLC                                                           Contingent
          51 Cragwood Road                                                      Unliquidated
          Suite 204                                                             Disputed
          South Plainfield, NJ 07080
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $59,695.00
          Fabian Couture GRP, Inc.                                              Contingent
          205 Chubb Avenue                                                      Unliquidated
          Bldg C                                                                Disputed
          Lyndhurst, NJ 07071
                                                                             Basis for the claim:    Product Delivered
          Date(s) debt was incurred 2017
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $21,000.00
          First Bankcard                                                        Contingent
          c/o First Bank of Omaha                                               Unliquidated
          PO Box 2340                                                           Disputed
          Omaha, NE 68103
                                                                             Basis for the claim:    Credit Card
          Date(s) debt was incurred Various
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $18,665.00
          First Bankcard                                                        Contingent
          c/o First Bank of Omaha                                               Unliquidated
          PO Box 2340                                                           Disputed
          Omaha, NE 68103
                                                                             Basis for the claim:    Corporate Credit Card
          Date(s) debt was incurred Various
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $120,000.00
          Green Capital Funding, LLC                                            Contingent
          116 Nassau Street                                                     Unliquidated
          Suite 804                                                             Disputed
          New York, NY 10038
                                                                             Basis for the claim:    Sale of Future Receivable
          Date(s) debt was incurred January 10, 2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $128,104.00
          Jemel Properties
          Zamia Services, Inc.                                                  Contingent
          500 Galleria Drive                                                    Unliquidated
          #287                                                                  Disputed
          Johnstown, PA 15904
                                                                             Basis for the claim:    Unpaid Rent - Boulevard Mall
          Date(s) debt was incurred 6/2019 - Current
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $504,000.00
          Joesph Terranova                                                      Contingent
          158 Londonberry Lane                                                  Unliquidated
          Getzville, NY 14068                                                   Disputed
          Date(s) debt was incurred Various
                                                                             Basis for the claim:    Shareholder Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 4 of 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                     Case 1-21-10445-CLB, Doc 1, Filed 04/28/21, Entered 04/28/21 20:43:44,
                                    Description: Main Document , Page 19 of 48
 Debtor       Tuxedo Junction, Inc.                                                                   Case number (if known)
              Name

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $143,375.00
          Knight Capital Funding III, LLC                                       Contingent
          9 E. Loockerman Street                                                Unliquidated
          Ste 202-543                                                           Disputed
          Dover, DE 19901
                                                                             Basis for the claim:    Sale of Future Receivables
          Date(s) debt was incurred December 12, 2019
          Last 4 digits of account number 6078                               Is the claim subject to offset?     No       Yes


 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,000.00
          Lindrew Properties, LLC                                               Contingent
          120 Earhart Drive                                                     Unliquidated
          Buffalo, NY 14221                                                     Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Back Rent
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,253.00
          McKinley Mall, LLC                                                    Contingent
          Woodmont Company                                                      Unliquidated
          3701 McKinley Parkway                                                 Disputed
          Buffalo, NY 14219
                                                                             Basis for the claim:    Unpaid Rent - Store Closed - COVID
          Date(s) debt was incurred Various
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $18,155.00
          MFN Equities, LLC                                                     Contingent
          c/o Joseph P. Gorgoni, Esq                                            Unliquidated
          440 East Washington Street                                            Disputed
          Syracuse, NY 13202
                                                                                              Unpaid Rent -
                                                                             Basis for the claim:
          Date(s) debt was incurred
                                                                             Market Fair North Shopping Center
          Last 4 digits of account number                                    4160 St. Rt 31, Ste 120
                                                                             Clay, NY 13401
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $800.00
          Nicholas Picholas                                                     Contingent
          394 Roosevalet Avenue                                                 Unliquidated
          Niagara Falls, NY 14305                                               Disputed
          Date(s) debt was incurred March 2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,583.00
          Nicrissa Properties                                                   Contingent
          20120 Route 19                                                        Unliquidated
          Suite 2019                                                            Disputed
          Cranberry Twp, PA 16066
                                                                             Basis for the claim:    Back Rent
          Date(s) debt was incurred 2019 - 2021
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,393.00
          Oakdale Mall II, LLC                                                  Contingent
          PO Box 645737                                                         Unliquidated
          Cincinnati, OH 45264-5737                                             Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Back Rent
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 5 of 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                     Case 1-21-10445-CLB, Doc 1, Filed 04/28/21, Entered 04/28/21 20:43:44,
                                    Description: Main Document , Page 20 of 48
 Debtor       Tuxedo Junction, Inc.                                                                   Case number (if known)
              Name

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $166,286.00
          OnDeck                                                                Contingent
          1400 Broadway                                                         Unliquidated
          24th Floor                                                            Disputed
          New York, NY 10018
                                                                             Basis for the claim:    Loan against Accounts Receivables
          Date(s) debt was incurred  November 15, 2019
          Last 4 digits of account number 7398                               Is the claim subject to offset?     No       Yes


 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $20,100.00
          Pyramid Managment                                                     Contingent
          The Clinton Exhange                                                   Unliquidated
          4 Clinton Square                                                      Disputed
          Syracuse, NY 13202-1078
                                                                             Basis for the claim:    Unpaid Rent _ Walden Galleria Mall
          Date(s) debt was incurred Various
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $20,782.00
          Pyramid Walden Company, LP                                            Contingent
          PO Box 8000                                                           Unliquidated
          Dept. # 496                                                           Disputed
          Buffalo, NY 14267
                                                                             Basis for the claim:    Back Rent
          Date(s) debt was incurred 2019-2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,300.00
          Quadant Leasing                                                       Contingent
          478 Wheelers Farms Rd                                                 Unliquidated
          Milford, CT 06461                                                     Disputed
          Date(s) debt was incurred 12/31/2020
                                                                             Basis for the claim:    Postage Meter and Expired Lease
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $504,000.00
          Randy Krueger                                                         Contingent
          1923 West River Park                                                  Unliquidated
          Grand Island, NY 14072                                                Disputed
          Date(s) debt was incurred Various
                                                                             Basis for the claim:    Shareholder Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $23,933.00
          Renoir Fashion, Inc.                                                  Contingent
          537 S. Coralridge Pl                                                  Unliquidated
          La Puente, CA 91746                                                   Disputed
          Date(s) debt was incurred      2018                                Basis for the claim:    Product
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $23,950.00
          Robinson Mall Assoc,LLC                                               Contingent
          PO Box 72053                                                          Unliquidated
          Cleveland, OH 44192-0053                                              Disputed
          Date(s) debt was incurred 2019-2021
                                                                             Basis for the claim:    Back Rent
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 6 of 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                     Case 1-21-10445-CLB, Doc 1, Filed 04/28/21, Entered 04/28/21 20:43:44,
                                    Description: Main Document , Page 21 of 48
 Debtor       Tuxedo Junction, Inc.                                                                   Case number (if known)
              Name

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,000.00
          Sangertown Square, LLC                                                Contingent
          PO Box 8000                                                           Unliquidated
          Dept. No. 332                                                         Disputed
          Buffalo, NY 14267
                                                                             Basis for the claim:    Tuxedo
          Date(s) debt was incurred 2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,000.00
          Simon Properties                                                      Contingent
          225 West Washington Street                                            Unliquidated
          Indianapolis, IN 46204                                                Disputed
          Date(s) debt was incurred
                                                                                              Rent Arrears -
                                                                             Basis for the claim:
          Last 4 digits of account number                                    South Hills Village - Upper St. Clair, PA
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $40,000.00
          SRS Capital Funds, Inc.                                               Contingent
          70 Sunrise Highway                                                    Unliquidated
          Suite 500                                                             Disputed
          Valley Stream, NY 11581
                                                                             Basis for the claim:    Sale of Future Receivables
          Date(s) debt was incurred February 10, 2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,700.00
          Starwood Retail Partners                                              Contingent
          1 E. Wacker Drive                                                     Unliquidated
          #3600                                                                 Disputed
          Chicago, IL 60601
                                                                                            Back Rent
                                                                             Basis for the claim:
          Date(s) debt was incurred Various
                                                                             Great Northern Mall - North Olmstead, OH
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,000.00
          The Lamar Companies                                                   Contingent
          PO Box 96030                                                          Unliquidated
          Baton Rouge, LA 70896                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $40,738.00
          The Marketplace                                                       Contingent
          PO Box 8000                                                           Unliquidated
          Dept 990                                                              Disputed
          Buffalo, NY 14267
                                                                             Basis for the claim:    Back Rent
          Date(s) debt was incurred      2019-2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,300.00
          TK Harris                                                             Contingent
          3930 Fulton Drive NW                                                  Unliquidated
          Canton, OH 44718                                                      Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 7 of 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                     Case 1-21-10445-CLB, Doc 1, Filed 04/28/21, Entered 04/28/21 20:43:44,
                                    Description: Main Document , Page 22 of 48
 Debtor       Tuxedo Junction, Inc.                                                                   Case number (if known)
              Name

 3.45      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $150,000.00
           US SBA
           SBA Disaster Loan Service Ctr                                        Contingent
           2 North 20th Street                                                  Unliquidated
           Suite 320                                                            Disputed
           Birmingham, AL 35203
                                                                             Basis for the claim:    EIDL Loan
           Date(s) debt was incurred July 9, 2020
           Last 4 digits of account number 8006                              Is the claim subject to offset?         No     Yes


 3.46      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $2,562.00
           Wedding In New York                                                  Contingent
           1066 Gravel Road                                                     Unliquidated
           Suite 100                                                            Disputed
           Webster, NY 14580
                                                                             Basis for the claim:
           Date(s) debt was incurred 2019-2020
           Last 4 digits of account number                                   Is the claim subject to offset?         No     Yes


 3.47      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $15,620.00
           Wilmorite                                                            Contingent
           Eastview Mall LLC                                                    Unliquidated
           1265 Scottsville Road                                                Disputed
           Rochester, NY 14624
                                                                                            Eastview Mall
                                                                             Basis for the claim:
           Date(s) debt was incurred
                                                                             Month to Month - Unpaid Rent
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes

 3.48      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $900.00
           Wolf Radio, Inc                                                      Contingent
           401 W. Kirkpatrick Street                                            Unliquidated
           Syracuse, NY 13204                                                   Disputed
           Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Advertising
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any
 4.1       Christopher Castro, Esq.
           17 State Street                                                                            Line     3.21
           Suite 4000
                                                                                                             Not listed. Explain
           New York, NY 10004

 4.2       Getman & Biryla, LLP
           800 Rand Building                                                                          Line     3.7
           14 Lafayette Square
                                                                                                             Not listed. Explain
           Buffalo, NY 14203-1995

 4.3       South Hills Village Assoc, LP
           9162 Paysphere Circle                                                                      Line     3.39
           Chicago, IL 60674
                                                                                                             Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 8 of 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                     Case 1-21-10445-CLB, Doc 1, Filed 04/28/21, Entered 04/28/21 20:43:44,
                                    Description: Main Document , Page 23 of 48
 Debtor       Tuxedo Junction, Inc.                                                               Case number (if known)
              Name

 5a. Total claims from Part 1                                                                       5a.       $               56,000.00
 5b. Total claims from Part 2                                                                       5b.   +   $            2,897,298.00

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $              2,953,298.00




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 9 of 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                     Case 1-21-10445-CLB, Doc 1, Filed 04/28/21, Entered 04/28/21 20:43:44,
                                    Description: Main Document , Page 24 of 48
 Fill in this information to identify the case:

 Debtor name         Tuxedo Junction, Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.        State what the contract or                   Millcreek Mall - Erie, PA
             lease is for and the nature of               $1,605 a month
             the debtor's interest                        Arrears $27,147

                  State the term remaining                30 Months
                                                                                      Cafaro
             List the contract number of any                                          5577 Youngstown-Warren Road
                   government contract                                                Niles, OH 44446


 2.2.        State what the contract or                   $3,400 a month
             lease is for and the nature of               the Mall at Robinson
             the debtor's interest                        Robinson Township,
                                                          PA
                  State the term remaining                8 Months                    CBRE (QIC)
                                                                                      950 Main Street
             List the contract number of any                                          Suite 200
                   government contract                                                Cleveland, OH 44113


 2.3.        State what the contract or                   Copy Machine Lease
             lease is for and the nature of               $218.00 Month
             the debtor's interest

                  State the term remaining                10 Months                   De Lage Landen Financial Services, Inc
                                                                                      Lease Processing Center
             List the contract number of any                                          1111 Old Eagle School Road
                   government contract                                                Wayne, PA 19087


 2.4.        State what the contract or                   $128,104 in arrears
             lease is for and the nature of
             the debtor's interest
                                                                                      Jemel Properties
                  State the term remaining                Month to Month              Zamia Services, Inc.
                                                                                      500 Galleria Drive
             List the contract number of any                                          #287
                   government contract                                                Johnstown, PA 15904




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                    Case 1-21-10445-CLB, Doc 1, Filed 04/28/21, Entered 04/28/21 20:43:44,
                                   Description: Main Document , Page 25 of 48
 Debtor 1 Tuxedo Junction, Inc.                                                               Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.5.        State what the contract or                   $1,000 a month
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Month to Month              Joseph/Russel Petruzzi
                                                                                      Capital Cleaners
             List the contract number of any                                          1227 Main Street
                   government contract                                                Niagara Falls, NY 14301


 2.6.        State what the contract or                   Desitiny USA Mall -
             lease is for and the nature of               Syracuse NY
             the debtor's interest                        $2,000 Month

                  State the term remaining                6 Months
                                                                                      Pyramid Managment
             List the contract number of any                                          9090 Destiny USA Drive
                   government contract                                                Syracuse, NY 13204


 2.7.        State what the contract or                   $2,000 a month
             lease is for and the nature of               Abbotts Bridal, Canton,
             the debtor's interest                        OH

                  State the term remaining                Month to Month
                                                                                      Randy McNurlin
             List the contract number of any                                          6930 Victoria Ct. NW
                   government contract                                                Canton, OH 44718


 2.8.        State what the contract or                   South Hills Village -
             lease is for and the nature of               Upper St. Clair, PA
             the debtor's interest                        $4,000 a month
                                                          Arrears - $16,000
                  State the term remaining                8 Months
                                                                                      Simon Properties
             List the contract number of any                                          225 West Washington Street
                   government contract                                                Indianapolis, IN 46204


 2.9.        State what the contract or                   $2,800 a month
             lease is for and the nature of               Great Northern Mall -
             the debtor's interest                        North Olmstead, OH

                  State the term remaining                5 Months                    Starwood Retail Partners
                                                                                      1 E. Wacker Drive
             List the contract number of any                                          #3600
                   government contract                                                Chicago, IL 60601




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                    Case 1-21-10445-CLB, Doc 1, Filed 04/28/21, Entered 04/28/21 20:43:44,
                                   Description: Main Document , Page 26 of 48
 Fill in this information to identify the case:

 Debtor name         Tuxedo Junction, Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Joseph                            158 Londonberry Lane                              OnDeck                             D
             Terranova                         Getzville, NY 14068                                                                  E/F       3.31
                                               Guarantor
                                                                                                                                    G




    2.2      Joseph                            158 Londonberry Lane                              Knight Capital                     D
             Terranova                         Getzville, NY 14068                               Funding III, LLC                   E/F       3.24
                                               Guarantor
                                                                                                                                    G




    2.3      Joseph                            158 Londonberry Lane                              Green Capital                      D
             Terranova                         Getzville, NY 14068                               Funding, LLC                       E/F       3.21
                                                                                                                                    G




    2.4      Joseph                            158 Londonberry Lane                              Everest Business                   D
             Terranova                         Getzville, NY 14068                               Funding                            E/F       3.16
                                                                                                                                    G




    2.5      Joseph                            158 Londonberry Lane                              SRS Capital Funds,                 D
             Terranova                         Getzville, NY 14068                               Inc.                               E/F       3.40
                                                                                                                                    G




Official Form 206H                                                      Schedule H: Your Codebtors                                            Page 1 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                    Case 1-21-10445-CLB, Doc 1, Filed 04/28/21, Entered 04/28/21 20:43:44,
                                   Description: Main Document , Page 27 of 48
 Debtor       Tuxedo Junction, Inc.                                                    Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      Joseph                            158 Londonberry Lane                         D. Terranova/J.                 D   2.1
             Terranova                         Getzville, NY 14068                          Krueger                         E/F
                                                                                                                            G




    2.7      Joseph                            158 Londonberry Lane                         American Express                D
             Terranova                         Getzville, NY 14068                                                          E/F       3.5
                                                                                                                            G




    2.8      Joseph                            158 Londonberry Lane                         First Bankcard                  D
             Terranova                         Getzville, NY 14068                                                          E/F       3.20
                                                                                                                            G




    2.9      Randy Krueger                     1923 West River Park                         OnDeck                          D
                                               Grand Island, NY 14072                                                       E/F       3.31
                                               Guarantor
                                                                                                                            G




    2.10     Randy Krueger                     1923 West River Park                         Knight Capital                  D
                                               Grand Island, NY 14072                       Funding III, LLC                E/F       3.24
                                               Guarantor
                                                                                                                            G




    2.11     Randy Krueger                     1923 West River Park                         Green Capital                   D
                                               Grand Island, NY 14072                       Funding, LLC                    E/F       3.21
                                                                                                                            G




    2.12     Randy Krueger                     1923 West River Park                         Everest Business                D
                                               Grand Island, NY 14072                       Funding                         E/F       3.16
                                                                                                                            G




    2.13     Randy Krueger                     1923 West River Park                         SRS Capital Funds,              D
                                               Grand Island, NY 14072                       Inc.                            E/F       3.40
                                                                                                                            G




Official Form 206H                                                      Schedule H: Your Codebtors                                    Page 2 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                    Case 1-21-10445-CLB, Doc 1, Filed 04/28/21, Entered 04/28/21 20:43:44,
                                   Description: Main Document , Page 28 of 48
 Debtor       Tuxedo Junction, Inc.                                                    Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.14     Randy Krueger                     1923 West River Park                         D. Terranova/J.                 D   2.1
                                               Grand Island, NY 14072                       Krueger                         E/F
                                                                                                                            G




    2.15     Randy Krueger                     1923 West River Park                         First Bankcard                  D
                                               Grand Island, NY 14072                                                       E/F       3.19
                                                                                                                            G




Official Form 206H                                                      Schedule H: Your Codebtors                                    Page 3 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                    Case 1-21-10445-CLB, Doc 1, Filed 04/28/21, Entered 04/28/21 20:43:44,
                                   Description: Main Document , Page 29 of 48
 Fill in this information to identify the case:

 Debtor name         Tuxedo Junction, Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                               $400,000.00
       From 1/01/2021 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                             $1,307,520.00
       From 1/01/2020 to 12/31/2020
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $4,558,000.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                    Case 1-21-10445-CLB, Doc 1, Filed 04/28/21, Entered 04/28/21 20:43:44,
                                   Description: Main Document , Page 30 of 48
 Debtor       Tuxedo Junction, Inc.                                                                     Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               Estate Tux, Inc. dba Sarno & Son                            Weekly                           $56,658.00                Secured debt
               401South Washington Avenue                                  payments                                                   Unsecured loan repayments
               Scranton, PA 18505                                          based on
                                                                                                                                      Suppliers or vendors
                                                                           rental of
                                                                                                                                      Services
                                                                           tuxedo
                                                                                                                                    Other Sarno & Son owns all
                                                                                                                                 tuxedo's and rental. Debtor
                                                                                                                                 pays a percentage for each
                                                                                                                                 rental


4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                    Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                   Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                 Status of case
               Case number                                                                  address
       7.1.    Arthur R. Johnson Co., Inc. v                     Collections                NYS Supreme Court, Erie                        Pending
               Tuxedo Junction                                                              County                                         On appeal
               804586/2020
                                                                                                                                           Concluded

       7.2.    Greece Ridge , LLC v Tuxedo                       Petition to                Greece Town Court,                             Pending
               Junction, Inc                                     Recover                    Monroe County, NYS                             On appeal
                                                                 Possession of
                                                                                                                                           Concluded
                                                                 Real Property




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                    Case 1-21-10445-CLB, Doc 1, Filed 04/28/21, Entered 04/28/21 20:43:44,
                                   Description: Main Document , Page 31 of 48
 Debtor        Tuxedo Junction, Inc.                                                                        Case number (if known)



                Case title                                       Nature of case               Court or agency's name and               Status of case
                Case number                                                                   address
       7.3.     Green Capital Funding, LLC v                     Collections                  NYS Supreme Court, Erie                      Pending
                Tuxedo Junction                                                               County                                       On appeal
                810554/2020
                                                                                                                                           Concluded


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

                Recipient's name and address                     Description of the gifts or contributions                  Dates given                             Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss              Value of property
       how the loss occurred                                                                                                                                        lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates                    Total amount or
                 the transfer?                                                                                                                                   value
                 Address
       11.1.     Colligan Law, LLP
                 12 Fountain Plaza
                 Suite 600                                                                                                     April 27,
                 Buffalo, NY 14202                                                                                             2021                         $20,000.00

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                    Case 1-21-10445-CLB, Doc 1, Filed 04/28/21, Entered 04/28/21 20:43:44,
                                   Description: Main Document , Page 32 of 48
 Debtor        Tuxedo Junction, Inc.                                                                     Case number (if known)




           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                           Description of property transferred or                  Date transfer            Total amount or
                Address                                          payments received or debts paid in exchange             was made                          value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     80 Curtwright Drive                                                                                       1/1/2017 - 7/31/20
                 Ste 1
                 Buffalo, NY 14221

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                       No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    Tuxedo Jucntion Profit Sharing & 401(k) Plan                                               EIN:

                    Has the plan been terminated?
                       No
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                    Case 1-21-10445-CLB, Doc 1, Filed 04/28/21, Entered 04/28/21 20:43:44,
                                   Description: Main Document , Page 33 of 48
 Debtor      Tuxedo Junction, Inc.                                                                      Case number (if known)



                       Yes


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was           Last balance
              Address                                            account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                    Case 1-21-10445-CLB, Doc 1, Filed 04/28/21, Entered 04/28/21 20:43:44,
                                   Description: Main Document , Page 34 of 48
 Debtor      Tuxedo Junction, Inc.                                                                      Case number (if known)



       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Chiampou Travis Besaw & Kersherner, LLP                                                                                    1/1/1980-12/31/2019
                    45 Bryant Woods North
                    Buffalo, NY 14228
       26a.2.       Southtowns Tax Service                                                                                                     1/1/2020 -Current
                    3368 Nash Road
                    Hamburg, NY 14075

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Southtowns Tax Service
                    3368 Nash Road
                    Hamburg, NY 14075

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                    Case 1-21-10445-CLB, Doc 1, Filed 04/28/21, Entered 04/28/21 20:43:44,
                                   Description: Main Document , Page 35 of 48
 Debtor      Tuxedo Junction, Inc.                                                                      Case number (if known)



              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

               Name of the person who supervised the taking of the                          Date of inventory         The dollar amount and basis (cost, market,
               inventory                                                                                              or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any             % of interest, if
                                                                                                          interest                               any
       Randy Krueger                                  1923 West River Park                                President
                                                      Grand Island, NY 14072

       Name                                           Address                                             Position and nature of any             % of interest, if
                                                                                                          interest                               any
       Joseph Terranova                               158 Londonberry Lane                                vice President
                                                      Getzville, NY 14068

       Name                                           Address                                             Position and nature of any             % of interest, if
                                                                                                          interest                               any
       Charles Chiampou                               45 Bryant Woods North                               Secretary/Treasurer
                                                      Buffalo, NY 14228



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates               Reason for
                                                                 property                                                                    providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation
    TJ Holdings, Inc.                                                                                          EIN:        XX-XXXXXXX

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                    Case 1-21-10445-CLB, Doc 1, Filed 04/28/21, Entered 04/28/21 20:43:44,
                                   Description: Main Document , Page 36 of 48
 Debtor      Tuxedo Junction, Inc.                                                                      Case number (if known)




    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation
    Tuxedo Junction Profit Sharing and 401(k) Plan                                                             EIN:


 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         April 28, 2021

 /s/ Randy Krueger                                                      Randy Krueger
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                    Case 1-21-10445-CLB, Doc 1, Filed 04/28/21, Entered 04/28/21 20:43:44,
                                   Description: Main Document , Page 37 of 48
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Western District of New York
 In re       Tuxedo Junction, Inc.                                                                            Case No.
                                                                                 Debtor(s)                    Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

              FLAT FEE
             For legal services, I have agreed to accept                                                  $
             Prior to the filing of this statement I have received                                        $
             Balance Due                                                                                  $

              RETAINER
             For legal services, I have agreed to accept and received a retainer of                       $                 20,000.00
             The undersigned shall bill against the retainer at an hourly rate of                         $                      340.00
             [Or attach firm hourly rate schedule.] Debtor(s) have agreed to pay all Court approved
             fees and expenses exceeding the amount of the retainer.


2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
       e.   [Other provisions as needed]
                 Prepare motions including but not limited to attorney retention and representation, accountant retention and
                 representation, adequate protection, cash collateral and cash maintenance, et al for a proposed reorganization.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                    Case 1-21-10445-CLB, Doc 1, Filed 04/28/21, Entered 04/28/21 20:43:44,
                                   Description: Main Document , Page 38 of 48
 In re       Tuxedo Junction, Inc.                                                                   Case No.
                                                               Debtor(s)

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
                                             (Continuation Sheet)
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     April 28, 2021                                                             /s/ FREDERICK J. GAWRONSKI
     Date                                                                       FREDERICK J. GAWRONSKI 2767549
                                                                                Signature of Attorney
                                                                                COLLIGAN LAW, LLP
                                                                                12 FOUNTAIN PLAZA
                                                                                SUITE 600
                                                                                BUFFALO, NY 14202-3613
                                                                                716-885-1150 Fax: 716-885-4662
                                                                                fgawronski@colliganlaw.com
                                                                                Name of law firm




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                    Case 1-21-10445-CLB, Doc 1, Filed 04/28/21, Entered 04/28/21 20:43:44,
                                   Description: Main Document , Page 39 of 48
                                                               United States Bankruptcy Court
                                                                     Western District of New York
 In re      Tuxedo Junction, Inc.                                                                                     Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 TJ Holdings, Inc.                                                   Common           100                                        100%
 1725 Military Road
 Niagara Falls, NY 14304


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date April 28, 2021                                                          Signature /s/ Randy Krueger
                                                                                            Randy Krueger

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy


                    Case 1-21-10445-CLB, Doc 1, Filed 04/28/21, Entered 04/28/21 20:43:44,
                                   Description: Main Document , Page 40 of 48
                                                               United States Bankruptcy Court
                                                                     Western District of New York
 In re      Tuxedo Junction, Inc.                                                                   Case No.
                                                                                   Debtor(s)        Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       April 28, 2021                                             /s/ Randy Krueger
                                                                        Randy Krueger/President
                                                                        Signer/Title




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                    Case 1-21-10445-CLB, Doc 1, Filed 04/28/21, Entered 04/28/21 20:43:44,
                                   Description: Main Document , Page 41 of 48
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                     4545 Transit LLC
                     4545 Transit Road
                     Buffalo, NY 14221


                     AAA-ABC Fire Extinguishers
                     36 Kelly Avenue
                     Endicott, NY 13760


                     ABC Fire Extinguishers, Inc.
                     4641 Peoples Road
                     Pittsburgh, PA 15237


                     Advance Packaging, Inc
                     1365 38th Street
                     Brooklyn, NY 11218-3750


                     American Express
                     PO Box 1270
                     Newark, NJ 07101-1270


                     Amherst Portfolio Equities, LLC
                     15th Floor
                     55th Avenue
                     New York, NY 10003


                     Arthur R. Johnson Co., Inc.
                     P.O. Box 320205
                     33 34th Street
                     Brooklyn, NY 11232


                     ASCAP
                     21678 Network Place
                     Chicago, IL 60673-1216


                     Buffalo Convention Center
                     1 Convention Center Plaza
                     Buffalo, NY 14202


                     Cafaro
                     5577 Youngstown-Warren Road
                     Niles, OH 44446




    Case 1-21-10445-CLB, Doc 1, Filed 04/28/21, Entered 04/28/21 20:43:44,
                   Description: Main Document , Page 42 of 48
                 CBRE (QIC)
                 950 Main Street
                 Suite 200
                 Cleveland, OH 44113


                 Charles Chiampou
                 45 Bryant Woods North
                 Buffalo, NY 14228


                 Chiampou Travis Besaw & Kershner, LLP
                 45 North Bryant Woods North
                 Buffalo, NY 14228


                 Christopher Castro, Esq.
                 17 State Street
                 Suite 4000
                 New York, NY 10004


                 D. Terranova/J. Krueger
                 158 Londonberry Lane
                 Getzville, NY 14068


                 De Lage Landen Financial Services, Inc
                 Lease Processing Center
                 1111 Old Eagle School Road
                 Wayne, PA 19087


                 Entercom Buffalo
                 500 Corporate PKWY
                 Suite 200
                 Buffalo, NY 14226


                 Este Tux, Inc. dba Sarno & Son
                 401 South Washington Avenue
                 Scranton, PA 18505


                 Everest Business Funding
                 5 West 37th Street
                 Suite 1100
                 New York, NY 10018


                 Exarca, LLC
                 51 Cragwood Road
                 Suite 204
                 South Plainfield, NJ 07080


Case 1-21-10445-CLB, Doc 1, Filed 04/28/21, Entered 04/28/21 20:43:44,
               Description: Main Document , Page 43 of 48
                 Fabian Couture GRP, Inc.
                 205 Chubb Avenue
                 Bldg C
                 Lyndhurst, NJ 07071


                 First Bankcard
                 c/o First Bank of Omaha
                 PO Box 2340
                 Omaha, NE 68103


                 Getman & Biryla, LLP
                 800 Rand Building
                 14 Lafayette Square
                 Buffalo, NY 14203-1995


                 Green Capital Funding, LLC
                 116 Nassau Street
                 Suite 804
                 New York, NY 10038


                 Jemel Properties
                 Zamia Services, Inc.
                 500 Galleria Drive
                 #287
                 Johnstown, PA 15904


                 Joesph Terranova
                 158 Londonberry Lane
                 Getzville, NY 14068


                 Joseph/Russel Petruzzi
                 Capital Cleaners
                 1227 Main Street
                 Niagara Falls, NY 14301


                 Knight Capital Funding III, LLC
                 9 E. Loockerman Street
                 Ste 202-543
                 Dover, DE 19901


                 Lindrew Properties, LLC
                 120 Earhart Drive
                 Buffalo, NY 14221




Case 1-21-10445-CLB, Doc 1, Filed 04/28/21, Entered 04/28/21 20:43:44,
               Description: Main Document , Page 44 of 48
                 McKinley Mall, LLC
                 Woodmont Company
                 3701 McKinley Parkway
                 Buffalo, NY 14219


                 MFN Equities, LLC
                 c/o Joseph P. Gorgoni, Esq
                 440 East Washington Street
                 Syracuse, NY 13202


                 Nicholas Picholas
                 394 Roosevalet Avenue
                 Niagara Falls, NY 14305


                 Nicrissa Properties
                 20120 Route 19
                 Suite 2019
                 Cranberry Twp, PA 16066


                 NYS Dept of Taxation and Finance
                 Bankruptcy Section
                 PO Box 5300
                 Albany, NY 12205-0300


                 Oakdale Mall II, LLC
                 PO Box 645737
                 Cincinnati, OH 45264-5737


                 OnDeck
                 1400 Broadway
                 24th Floor
                 New York, NY 10018


                 Pyramid Managment
                 The Clinton Exhange
                 4 Clinton Square
                 Syracuse, NY 13202-1078


                 Pyramid Managment
                 9090 Destiny USA Drive
                 Syracuse, NY 13204


                 Pyramid Walden Company, LP
                 PO Box 8000
                 Dept. # 496
                 Buffalo, NY 14267

Case 1-21-10445-CLB, Doc 1, Filed 04/28/21, Entered 04/28/21 20:43:44,
               Description: Main Document , Page 45 of 48
                 Quadant Leasing
                 478 Wheelers Farms Rd
                 Milford, CT 06461


                 Randy Krueger
                 1923 West River Park
                 Grand Island, NY 14072


                 Randy McNurlin
                 6930 Victoria Ct. NW
                 Canton, OH 44718


                 Renoir Fashion, Inc.
                 537 S. Coralridge Pl
                 La Puente, CA 91746


                 Robinson Mall Assoc,LLC
                 PO Box 72053
                 Cleveland, OH 44192-0053


                 Sangertown Square, LLC
                 PO Box 8000
                 Dept. No. 332
                 Buffalo, NY 14267


                 Simon Properties
                 225 West Washington Street
                 Indianapolis, IN 46204


                 South Hills Village Assoc, LP
                 9162 Paysphere Circle
                 Chicago, IL 60674


                 SRS Capital Funds, Inc.
                 70 Sunrise Highway
                 Suite 500
                 Valley Stream, NY 11581


                 Starwood Retail Partners
                 1 E. Wacker Drive
                 #3600
                 Chicago, IL 60601




Case 1-21-10445-CLB, Doc 1, Filed 04/28/21, Entered 04/28/21 20:43:44,
               Description: Main Document , Page 46 of 48
                 The Lamar Companies
                 PO Box 96030
                 Baton Rouge, LA 70896


                 The Marketplace
                 PO Box 8000
                 Dept 990
                 Buffalo, NY 14267


                 TK Harris
                 3930 Fulton Drive NW
                 Canton, OH 44718


                 US SBA
                 SBA Disaster Loan Service Ctr
                 2 North 20th Street
                 Suite 320
                 Birmingham, AL 35203


                 Wedding In New York
                 1066 Gravel Road
                 Suite 100
                 Webster, NY 14580


                 Wilmorite
                 Eastview Mall LLC
                 1265 Scottsville Road
                 Rochester, NY 14624


                 Wolf Radio, Inc
                 401 W. Kirkpatrick Street
                 Syracuse, NY 13204




Case 1-21-10445-CLB, Doc 1, Filed 04/28/21, Entered 04/28/21 20:43:44,
               Description: Main Document , Page 47 of 48
                                                               United States Bankruptcy Court
                                                                     Western District of New York
 In re      Tuxedo Junction, Inc.                                                                         Case No.
                                                                                  Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Tuxedo Junction, Inc. in the above captioned action, certifies that the following is
a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 TJ Holdings, Inc.
 1725 Military Road
 Niagara Falls, NY 14304




    None [Check if applicable]




 April 28, 2021                                                       /s/ FREDERICK J. GAWRONSKI
 Date                                                                 FREDERICK J. GAWRONSKI 2767549
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for Tuxedo Junction, Inc.
                                                                      COLLIGAN LAW, LLP
                                                                      12 FOUNTAIN PLAZA
                                                                      SUITE 600
                                                                      BUFFALO, NY 14202-3613
                                                                      716-885-1150 Fax:716-885-4662
                                                                      fgawronski@colliganlaw.com




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
                    Case 1-21-10445-CLB, Doc 1, Filed 04/28/21, Entered 04/28/21 20:43:44,
                                   Description: Main Document , Page 48 of 48
